                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


ARLEEN K. WEYLAND,

                           Plaintiff,

             v.                                       Case No. 19-CV-1531

ANDREW M. SAUL,
Commissioner of the Social Security Administration,

                           Defendant.


                            DECISION AND ORDER


1. Introduction

      Plaintiff Arleen Weyland alleges she has been disabled since January 1, 2016. (Tr.

13.) She seeks disability insurance benefits and supplemental security income. After her

application was denied initially (Tr. 80-91) and upon reconsideration (Tr. 93-108), a

hearing was held before an administrative law judge (ALJ) on July 12, 2018 (Tr. 33-79).

During the hearing Weyland amended her alleged onset date to August 1, 2016. (Tr. 13.)

On October 4, 2018, the ALJ issued a written decision, concluding that Weyland was not

disabled. (Tr. 13-26.) After the Appeals Council denied Weyland’s request for review on




       Case 1:19-cv-01531-WED Filed 10/02/20 Page 1 of 26 Document 18
August 19, 2019 (Tr. 1-4), she filed this action. All parties have consented to the full

jurisdiction of a magistrate judge (ECF Nos. 3, 6), and the matter is ready for resolution.

2. ALJ’s Decision

       In determining whether a person is disabled an ALJ applies a five-step sequential

evaluation process. 20 C.F.R. § 404.1520(a)(4). At step one the ALJ determines whether the

claimant has engaged in substantial gainful activity. 20 C.F.R. § 404.1520(a)(4)(i). The ALJ

found that Weyland “has not engaged in substantial gainful activity since August 1, 2016,

the amended alleged onset date[.]” (Tr. 16.)

       The analysis then proceeds to the second step, which is a consideration of whether

the claimant has a medically determinable impairment or combination of impairments

that is “severe.” 20 C.F.R. § 404.1520(a)(4)(ii). An impairment is severe if it significantly

limits a claimant’s physical or mental ability to do basic work activities. 20 C.F.R. §

404.1522(a). The ALJ concluded that Weyland has the following severe impairments:

“diabetes mellitus with diabetic neuropathy of the lower extremities, fibromyalgia, and

obesity[.]” (Tr. 16.)

       At step three the ALJ is to determine whether the claimant’s impairment or

combination of impairments is of a severity to meet or medically equal the criteria of the

impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (called “the listings”), 20

C.F.R. §§ 404.1520(a)(4)(iii), 404.1525. If the impairment or impairments meets or

medically equals the criteria of a listing and also meets the twelve-month durational



                                       2
        Case 1:19-cv-01531-WED Filed 10/02/20 Page 2 of 26 Document 18
requirement, 20 C.F.R. §§ 404.1509, 416.909, the claimant is disabled. 20 C.F.R.

§ 404.1520(d). If the claimant’s impairment or impairments is not of a severity to meet or

medically equal the criteria set forth in a listing, the analysis proceeds to the next step. 20

C.F.R. §§ 404.1520(e). The ALJ found that Weyland “does not have an impairment or

combination of impairments that meets or medically equals the severity of one of the

listed impairments[.]” (Tr. 19.)

       In between steps three and four the ALJ must determine the claimant’s residual

functional capacity (RFC), which is the most the claimant can do despite her impairments.

20 C.F.R. § 404.1545(a)(1). In making the RFC finding the ALJ must consider all of the

claimant’s impairments, including impairments that are not severe. 20 C.F.R. §

404.1545(a)(2). In other words, “[t]he RFC assessment is a function-by-function

assessment based upon all of the relevant evidence of an individual's ability to do work-

related activities.” SSR 96-8p. The ALJ concluded that Weyland has the RFC

       to perform light work as defined in 20 CFR 404.1567(b) except with the
       following limitations: [Weyland] is able to frequently climb ramps and
       stairs; occasionally climb ladders, ropes, or scaffolds; frequently, but not
       constantly, reach in all directions with bilateral upper extremities;
       occasionally use foot controls with her bilateral lower extremities; and
       frequently balance and stoop. Further, the claimant must avoid more than
       frequent exposure to work-related extreme cold, such as that experienced
       in a commercial freezer, work-related vibration, such as that experienced
       during the use of a jackhammer or similar tool, and hazards, such as
       unprotected heights and unguarded moving machinery.

(Tr. 20.)




                                           3
            Case 1:19-cv-01531-WED Filed 10/02/20 Page 3 of 26 Document 18
       After determining the claimant’s RFC, the ALJ at step four must determine

whether the claimant has the RFC to perform the requirements of her past relevant work.

20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1560. Weyland’s past relevant work was as “a Hand

Packager […], Warehouse Worker […], and Machine Operator[.]” (Tr. 24.) The ALJ

concluded that Weyland was “unable to perform her past relevant work.” (Tr. 24.)

       The last step of the sequential evaluation process requires the ALJ to determine

whether the claimant is able to do any other work, considering her RFC, age, education,

and work experience. 20 C.F.R. §§ 404.1520(a)(4)(v), 404.1560(c). At this step the ALJ

concluded that “there are jobs that exist in significant numbers in the national economy

that [Weyland] can perform[.]” (Tr. 24.) In reaching that conclusion the ALJ relied on

testimony from a vocational expert, who testified that a hypothetical individual of

Weyland’s age, education, and work experience could perform the requirements of

occupations such as Cafeteria Attendant, Cleaner, and Folder. (Tr. 25.) After finding that

Weyland could perform work in the national economy, the ALJ concluded that she was

not disabled. (Tr. 24-26.)

3. Standard of Review

       The court’s role in reviewing an ALJ’s decision is limited. It must “uphold an ALJ’s

final decision if the correct legal standards were applied and supported with substantial

evidence.” L.D.R. by Wagner v. Berryhill, 920 F.3d 1146, 1152 (7th Cir. 2019) (citing 42 U.S.C.

§ 405(g)); Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). “Substantial evidence is ‘such



                                       4
        Case 1:19-cv-01531-WED Filed 10/02/20 Page 4 of 26 Document 18
relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir. 2017) (quoting Castile v.

Astrue, 617 F.3d 923, 926 (7th Cir. 2010)). “The court is not to ‘reweigh evidence, resolve

conflicts, decide questions of credibility, or substitute [its] judgment for that of the

Commissioner.’” Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (quoting Lopez ex

rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003)). “Where substantial evidence

supports the ALJ’s disability determination, [the court] must affirm the [ALJ’s] decision

even if ‘reasonable minds could differ concerning whether [the claimant] is disabled.’”

L.D.R. by Wagner, 920 F.3d at 1152 (quoting Elder v. Astrue, 529 F.3d 408, 413 (7th Cir.

2008)). If the ALJ committed a material error of law, however, the court cannot affirm the

ALJ's decision regardless of whether it is supported by substantial evidence. Beardsley v.

Colvin, 758 F.3d 834, 837 (7th Cir. 2014); Farrell v. Astrue, 692 F.3d 767, 770 (7th Cir. 2012).

4. Analysis

       Weyland argues that the ALJ erred by (1) using the incorrect standard to analyze

symptom severity; (2) reaching unsupportable conclusions relating to symptom severity

when considering exam findings, daily activities, allegedly conservative treatment, and

noncompliance with treatment; (3) improperly limiting the weight of medical opinions;

and (4) not accounting for her need for standing and walking limitations in the RFC

assessment.




                                       5
        Case 1:19-cv-01531-WED Filed 10/02/20 Page 5 of 26 Document 18
   4.1. Weyland’s Subjective Symptoms

      An ALJ must engage in a two-step process to evaluate a claimant’s symptoms.

First, the ALJ “must consider whether there is an underlying medically determinable

physical or mental impairment(s) that could reasonably be expected to produce an

individual's symptoms, such as pain.” SSR 16-3p. “Second, once an underlying physical

or mental impairment(s) that could reasonably be expected to produce the individual's

symptoms is established, [the ALJ] evaluate[s] the intensity and persistence of those

symptoms to determine the extent to which the symptoms limit an individual's ability to

perform work related activities….” SSR 16-3p. “The determination or decision must

contain specific reasons for the weight given to the individual’s symptoms, be consistent

with and supported by the evidence, and be clearly articulated so the individual and any

subsequent reviewer can assess how the adjudicator evaluated the individual’s

symptoms.” SSR 16-3p.

      The ALJ must also consider, to the extent they are relevant, the following factors:

      1.     Daily activities;
      2.     The location, duration, frequency, and intensity of pain or other
      symptoms;
      3.     Factors that precipitate and aggravate the symptoms;
      4.     The type, dosage, effectiveness, and side effects of any medication
      an individual takes or has taken to alleviate pain or other symptoms;
      5.     Treatment, other than medication, an individual receives or has
      received for relief of pain or other symptoms;




                                      6
       Case 1:19-cv-01531-WED Filed 10/02/20 Page 6 of 26 Document 18
       6.     Any measures other than treatment an individual uses or has used
       to relieve pain or other symptoms (e.g., lying flat on his or her back,
       standing for 15 to 20 minutes every hour, or sleeping on a board); and
       7.     Any other factors concerning an individual's functional limitations
       and restrictions due to pain or other symptoms.

SSR 16-3p.

       The ALJ stated: “While the medical record established that [Weyland] had severe

impairments, [her] generally normal musculoskeletal and neurological findings and her

relatively limited treatment suggested that the effects of her diabetic neuropathy,

fibromyalgia, and obesity were relatively mild and that her physical work-related

abilities were significantly intact.” (Tr. 17.)

       Weyland argues that the ALJ failed to assess her subjective allegations in accord

with SSR 16-3p. (ECF No. 13 at 10.) She contends the ALJ used improper and inconsistent

standards to evaluate her allegations; failed to explain how the exam findings were

inconsistent with her allegations; improperly concluded that her daily activities suggest

the ability to perform a range of light work; improperly determined that she received

conservative treatment; and failed to consider reasons for her noncompliance with

treatment.

       4.1.1. Symptom Evaluation Standard § 404.1529(a)

       Weyland contends that the ALJ applied an incorrect legal standard when he found

that Weyland’s “allegations concerning the intensity, persistence, and limiting effects of

those symptoms are not fully supported in light of her generally normal musculoskeletal



                                       7
        Case 1:19-cv-01531-WED Filed 10/02/20 Page 7 of 26 Document 18
and neurological findings, relatively limited treatment, and reported activities[.]” (Tr. 22.)

(Emphasis added.) She states that the correct inquiry is whether the allegations “can

reasonably be accepted as consistent with the objective medical evidence and other

evidence.” (ECF No. 13 at 11 (quoting § 404.1529(a).) (Emphasis in original.)

       In response, the Commissioner argues that the ALJ used the correct standard

because he also wrote that her impairments were not “generally consistent” with the

record. (ECF No. 16 at 8.) The Commissioner further argues that, even if the ALJ used the

incorrect standard, the error was harmless because he “otherwise points to information

that justifies his credibility determination.” (Id. (quoting Pepper v. Colvin, 712 F.3d 351, 368

(7th Cir. 2013)).)

       The ALJ used inconsistent standards for evaluating Weyland's subjective

symptoms, finding at different times that her symptoms were both “not fully supported

in light of” and “inconsistent with” “her generally normal musculoskeletal and

neurological findings, relatively limited treatment, and reported activities.” (Tr. 21, 22.)

Only the second phrase is an accurate recitation of the standard. See 20 C.F.R. §

404.1529(a) (“In determining whether you are disabled, we consider all your symptoms,

including pain, and the extent to which your symptoms can reasonably be accepted as

consistent with the objective medical evidence and other evidence.”).

       The incorrect standard referenced by the ALJ appears to be a more rigorous

standard. See, e.g., Minger v. Berryhill, 307 F. Supp. 3d 865, 871-72 (N.D. Ill. 2018)



                                       8
        Case 1:19-cv-01531-WED Filed 10/02/20 Page 8 of 26 Document 18
(remanding where ALJ used the “not entirely consistent” standard). Because it is

impossible to determine which of the two standards the ALJ actually applied, the ALJ

failed to build an accurate and logical bridge between the evidence and his subjective-

symptom evaluation.

      The ALJ offered other explanations for discounting the severity of Weyland’s

subjective symptoms. However, because the ALJ recited two legal standards, the court

cannot be sure which one he used to evaluate the limiting effects of Weyland’s symptoms.

If the ALJ applied the wrong standard, it may have materially affected his decision. Here,

the ALJ’s potential application of an incorrect legal standard was a mistake of law that

necessitates remand.

      4.1.2. Exam Findings

      The ALJ “must consider whether an individual's statements… are consistent with

the medical signs and laboratory findings of record.” (SSR 16-3p(1).) Weyland argues that

the ALJ did not build a logical bridge between his determination of “generally normal

musculoskeletal and neurological findings” and his finding that Weyland’s subjective

symptoms were inconsistent with the objective medical evidence. (ECF No. 13 at 17-18.)

      In response, the Commissioner argues that the ALJ did build a logical bridge

because the court “can reasonably follow the path of the ALJ’s thinking.” (ECF No. 16 at

13.) He argues that the ALJ could conclude that “the normal findings ‘trumped’ the




                                      9
       Case 1:19-cv-01531-WED Filed 10/02/20 Page 9 of 26 Document 18
abnormal ones” because no medical opinion stated Weyland’s abnormal signs were

particularly serious. (Id.)

       The ALJ repeatedly relied on “generally normal musculoskeletal and neurological

findings.” The ALJ’s assessment stated:

       Since August 2016, [Weyland] had positive examination findings, but they
       were inconsistent and limited. She demonstrated inconsistent signs of “mild”
       pain behavior and abnormal reflexes and reduced sensation in her legs or feet and
       she presented with an antalgic gait during just two examinations. Her
       musculoskeletal and neurological findings were otherwise normal,
       including that her gait was often normal or unremarkable. She had multiple
       normal diabetic foot examinations as well.

(Tr. 17) (emphasis added). Weyland argues that the ALJ did not “provide accurate and

logical support for finding an inconsistency with Weyland’s allegations” and therefore

did not “build a logical bridge between the objective evidence and his conclusion.” (ECF

No. 13 at 17.)

       The ALJ provided string citations to support his finding of “generally normal

musculoskeletal and neurological findings.” The citations contain evidence of both

normal and abnormal findings. Although he cited to certain pages in the medical record,

he did not discuss the findings on those pages. The following medical records are the

specific pages the ALJ cited in support of his finding of “generally normal

musculoskeletal and neurological findings.”

       On September 23, 2016, Dr. Toni Jo Neal, Weyland’s treating physician and doctor

of podiatric medicine and surgery, noted several subjective reports of pain and



                                      10
       Case 1:19-cv-01531-WED Filed 10/02/20 Page 10 of 26 Document 18
ambulatory issues (e.g., “painful left ankle [for two] weeks,” “pain in both feet that keeps

her up at night,” “some days are very hard to even walk”). (Tr. 447.) Dr. Neal noted

Weyland is “in no apparent distress,” had “joint pain, [g]eneralized arthritis,

[f]ibromyalgia,”   neurologically     experienced    “[n]umbness/[t]]ingling,     [d]iabetic

[n]europathy, sharp pain in feet.” (Tr. 448.) Weyland had “muscle strength and tone and

range of motion of upper and lower extremities within normal limits, [and] no joint

swelling.” (Tr. 448.) She had “[d]iminished muscle strength to all prime movers of the

foot and ankle [and r]ange of motion for all joints from the ankle distal with

deconditioning reduction[.] (Tr. 449.) Weyland had “no tremor or evidence of seizures[;]

[n]o neuropathy or allodynia.” (Tr. 448.) When discussing a neurological pinpoint

diabetic foot exam, Dr. Neal noted “[a]chilles and patellar reflexes are slowed and

weaker.” (Tr. 449.) The treatment plan included left foot strapping to “help control

biomechanical abnormalities.” (Tr. 449.)

       On October 4, 2016, Dr. Rose Dotson, Weyland’s treating physician in neurology,

noted she had an antalgic gait and “no significant arthritic changes in the hip. There are

mild arthritic changes within the pubis.” (Tr. 483, 487.) The assessment included “painful

diabetic neuropathy; some recent worsening of pain,” “neuropathic pain,” and, for

fibromyalgia, “clinical indication of widespread pain with central sensitization.” (Tr.

478.) The assessment included “painful diabetic neuropathy; some recent worsening of

pain,” “neuropathic pain,” and, for fibromyalgia, “clinical indication of widespread pain



                                      11
       Case 1:19-cv-01531-WED Filed 10/02/20 Page 11 of 26 Document 18
with central sensitization.” (Tr. 478.) On February 7, 2017, Dr. Dotson found Weyland had

“no pain behavior” and that she “[m]oves all four limbs equally,” with “[n]o tremor,

dystonia or dyskinesia” and no loss of “bulk[,] tone[,] and strength [in] all limbs.” (Tr.

649.) Weyland’s gait was antalgic and “mildly unsteady with tandem.” (Tr. 649.)

      On October 13, 2016, Nurse practitioner Christine Arendt found Weyland had

“[n]o edema,” “[n]o [c]alf tenderness,” and “mild vibration loss” and found her

neuropathy to be “present” and “stable.” (Tr. 627, 633.) On February 16, 2017, Arendt

noted Weyland had “[d]iabetic neuropathy[:] present, stable.” (Tr. 622.)

      On March 6, 2017, Dr. Melanie Rohloff, Weyland’s primary care provider, noted

Weyland reported “worsening burning foot pain” which is “severe” and that she

“continues also though to have multiple joint and muscle pain elsewhere.” (Tr. 791.) On

physical exam Dr. Rohloff found “symmetrical musculature, no edema, no gross joint

swelling or deformity.” (Tr. 793.) Weyland’s “deep tendon reflexes are normal and

symmetric in the upper and lower extremities. Gait and station are normal, no gross

motor or sensory deficits.” (Tr. 793.) On January 1, 2018, Dr. Rohloff noted Weyland

“[c]ontinues to have all over pain” and “quit working due to pain.” (Tr. 759-60.)

      On September 13, 2016 nurse practitioner Roxanne Radich met with Weyland for

diabetes management. (Tr. 722.) She noted Weyland’s “[f]eet and legs always hurt” and

had “[n]o discoloration or decreased sensation.” (Tr. 725.) Radich also met with Weyland




                                      12
       Case 1:19-cv-01531-WED Filed 10/02/20 Page 12 of 26 Document 18
for diabetes management on September 8, 2017, at which she noted Weyland experienced

“[n]o pain, discoloration or decreased sensation” in the legs and feet. (Tr. 716.)

       On January 16, 2018, nurse practitioner Xaia Yang noted Weyland reports “some

numbness in her feet but has some good days and some bad days.” (Tr. 772-73.) Weyland

also “denies new or unusual back pain or other joint pain.” (Tr. 773.) On physical exam

Yang found “symmetrical musculature, no edema, no gross joint swelling or deformity.”

(Tr. 775.) Weyland’s “deep tendon reflexes are normal and symmetric in the upper and

lower extremities. Gait and station are normal, no gross motor or sensory deficits.” (Tr.

775.) This is the exact wording of Dr. Rohloff’s March 2017 exam. (Tr. 793.) Yang also

noted Weyland’s foot exam “improved from prior exam.” (Tr. 775.)

       These medical findings are a mixed bag, containing both normal and abnormal

findings. Because the ALJ did not discuss the medical exam evidence on which he relied-

-that is, because he failed to build an accurate and logical bridge between the evidence

and his conclusion that Weyland has “generally normal musculoskeletal and neurological

findings,” see Green v. Apfel, 204 F.3d 780, 782 (7th Cir. 2000)--the court cannot conclude

that the ALJ’s statement that the exam findings were generally normal is supported by

substantial evidence.

       Therefore, remand is necessary so the ALJ can clearly articulate how he evaluated

the exam findings to determine the extent to which they are consistent or inconsistent

with Weyland’s allegations about her ability to perform work related activities.



                                      13
       Case 1:19-cv-01531-WED Filed 10/02/20 Page 13 of 26 Document 18
       4.1.3. Daily Activities

       Weyland also argues that the ALJ erred in finding that her daily activities suggest

she could work. (ECF No. 13 at 12-14.) The Commissioner argues that the ALJ permissibly

found that Weyland’s daily activities only “suggested” she could do light work. (ECF No.

15 at 9.)

       The ALJ stated:

       [t]hose activities suggest physical abilities—such as lifting or carrying
       groceries, sitting for extended periods while driving, standing or walking
       for extended periods while shopping or at her part-time job, and generally
       exerting herself on a sustained basis—that are inconsistent with the alleged
       limiting effects of her symptoms and that suggested that she could still
       perform a limited range of light work[.]

(Tr. 22.)

       While an ALJ must consider a claimant’s daily activities in evaluating how her

symptoms may limit her ability to work, 20 C.F.R. § 404.1529(c)(3)(i), household chores

and work activities are not necessarily interchangeable. See Hughes v. Astrue, 705 F.3d 276,

278-79 (7th Cir. 2013); Gentle v. Barnhart, 430 F.3d 865, 867 (7th Cir. 2005) (finding that the

ALJ’s “casual equating of household work to work in the labor market cannot stand”).

The Seventh Circuit has cautioned ALJs against placing undue weight on a claimant’s

household activities in assessing her ability to hold a job outside the home. Mendez v.

Barnhart, 439 F.3d 360, 362 (7th Cir. 2006). In stating that Weyland’s ability to do

household chores “suggests that she could still perform a limited range of light work[,]”

the ALJ erred by failing to explain how Weyland’s ability to perform certain daily


                                       14
        Case 1:19-cv-01531-WED Filed 10/02/20 Page 14 of 26 Document 18
activities suggested her ability to work full time. (Tr. 22.) The reported activities the ALJ

relied on (e.g., grocery shopping) are consistent with Weyland’s testimony “that she

could only lift up to 15 pounds when having a ‘good day,’ only sit about four hours

throughout a workday, and only stand about an hour at one time.” (Tr. 21.)

       The ALJ also inferred that Weyland could work full time from her ability to work

part time. (Tr. 22) (“[Weyland] reported that she had worked part-time since her amended

alleged onset date… Those activities suggest physical abilities--such as… at her part-time

job… that are inconsistent with the alleged limiting effects of her symptoms and that

suggested that she could still perform a limited range of light work.”) But the Seventh

Circuit has stated, “[w]e have cautioned ALJs not to draw conclusions about a claimant's

ability to work full time based on part-time employment.” Lanigan v. Berryhill, 865 F.3d

558, 565 (7th Cir. 2017). Without elaboration, it was impermissible to infer from Weyland’s

ability to work part time that she could work full time.

       Therefore, remand is necessary for the ALJ to explain how Weyland’s ability to

engage in certain daily activities and to work part-time is inconsistent with the alleged

limiting effects of her symptoms and suggest that she can perform a range of light work.

       4.1.4. Allegedly Conservative Treatment

       Weyland also argues that the ALJ erred by “playing doctor” in characterizing her

treatment as “limited” and “conservative.” (ECF No. 13 at 16.) The ALJ stated, “it was

noteworthy that the claimant has not required long-term narcotic pain management, a



                                      15
       Case 1:19-cv-01531-WED Filed 10/02/20 Page 15 of 26 Document 18
cane or other ambulatory device, or other types of conservative or more aggressive

treatment. Her limited treatment further suggested that the effects of her diabetic

neuropathy, fibromyalgia, and obesity were relatively mild.” (Tr. 17.) He also stated that

“[Weyland’s] treatment was relatively limited since it primarily consisted of medication

management with other conservative measures.” (Tr. 21.) The ALJ did not cite medical

evidence that other more aggressive forms of treatment were available to Weyland.

       The Seventh Circuit Court of Appeals has held that an ALJ impermissibly “played

doctor” when he “decided, absent any medical evidence, that [the claimant]'s condition

was less serious because it was treated only with oral medication and not with insulin

therapy.” Myles v. Astrue, 582 F.3d 672, 677 (7th Cir. 2009). The Court of Appeals for the

Seventh Circuit further found that “[t]he inference that it was not prescribed because [the

claimant] was not experiencing significant problems appears to be the ALJ's own

inference, and is wholly unsupported by the record.” Myles v. Astrue, 582 F.3d 672, 677-

78 (7th Cir. 2009).

       While some may disagree whether insulin (injection and pump), pain medication

(Gabapentin and Duloxetine), blood sugar monitoring, dietary restrictions, and exercise

recommendations can be characterized as “conservative,” see Cunningham v. Colvin, No.

14-C-420, 2014 U.S. Dist. LEXIS 164005, at *21 (E.D. Wis. Nov. 24, 2014) (citing cases), the

error here is not merely semantic. (Tr. 16-17.) In characterizing the treatment as

conservative, the implication was that, if Weyland’s impairments were as bad as she



                                      16
       Case 1:19-cv-01531-WED Filed 10/02/20 Page 16 of 26 Document 18
alleged, she would have received treatment that was more aggressive than insulin, pain

medication, blood sugar monitoring, dietary restrictions, and exercise. However, the ALJ

did not point to any medical evidence suggesting that more aggressive treatment might

be appropriate for a person with Weyland’s alleged subjective symptoms. See Myles v.

Astrue, 582 F.3d 672, 677-78 (7th Cir. 2009) (finding that, in the absence of medical

evidence explaining why the claimant had not been prescribed insulin, the ALJ erred in

suggesting that the absence of an insulin prescription demonstrated that the claimant’s

diabetes was not severe). The inference that “long-term narcotic pain management, a cane

or other ambulatory device, or other types of conservative or more aggressive treatment”

were not proscribed because Weyland was not experiencing significant problems appears

to be the ALJ’s own inference. (Tr. 17.) It is not a permissible lay observation, especially

because “lay intuition about medical phenomena are often wrong.” Schmidt v. Sullivan,

914 F.2d 117, 118 (7th Cir. 1990).

       Therefore, remand is required for the ALJ to reassess the severity of Weyland’s

symptoms in accordance with SSR 16-3p, including assessing her treatment based on the

medical expert opinions.

       4.1.5. Noncompliance with Treatment

       Weyland also argues that the ALJ failed to consider the possible reasons in the

record for her noncompliance with treatment--namely, poverty and pain. (ECF No. 13 at

19-20; Tr. 16, 720.) She also argues that the ALJ overstated the degree of noncompliance,



                                      17
       Case 1:19-cv-01531-WED Filed 10/02/20 Page 17 of 26 Document 18
overstated the degree of improvement with compliance, and failed to acknowledge

causes other than noncompliance that aggravate her diabetes. (ECF No. 13 at 19-21.)

        In response, the Commissioner argues that Weyland has not provided “any sound

explanation why she stopped complying with effective treatment by May 2017.” (ECF

No. 16 at 15.) However, the Commissioner supports that argument with record citations

that also state that “even a 45-dollar co-pay is too much for her for the medication.” (Tr.

779.)

        The ALJ stated:

        it was remarkable that the effectiveness of the claimant's diabetes mellitus
        treatment was undermined by her repeated noncompliance with treatment.
        She repeatedly reported that she was not consistently taking her insulin,
        monitoring her blood sugar, and adhering to her dietary restrictions. Her
        treatment notes showed that the claimant's noncompliance with treatment
        was a contributing factor to her diabetes mellitus being poorly controlled
        or uncontrolled. It was also noteworthy that when her A1C improved in
        late 2016, it was attributed directly to her improved [sic] with compliance
        with treatment.

(Tr. 16) (internal citations omitted). Further, “[i]t was remarkable that her diabetes

mellitus was responsive to that course of treatment when she was compliant with it, but

that its effectiveness was undermined by her repeated noncompliance with taking her

insulin, monitoring her blood sugar, and adhering to her dietary restrictions.” (Tr. 21.)

        “Courts have repeatedly stressed that an ALJ ‘must not draw any inferences about

a claimant’s condition from this failure [to pursue treatment] unless the ALJ has explored

the claimant’s explanations as to the lack of medical care.’” Eula M. v. Berryhill, No. 17 C



                                       18
        Case 1:19-cv-01531-WED Filed 10/02/20 Page 18 of 26 Document 18
6669, 2019 U.S. Dist. LEXIS 84685, *29 (N.D. Ill. May 20, 2019) (quoting Craft v. Astrue, 539

F.3d 668, 679 (7th Cir. 2008)); see SSR 16-3p, 2016 SSR LEXIS 4, *23, 2017 WL 5180304, at

*9 (“We will not find an individual’s symptoms inconsistent with the evidence in the

record on this basis without considering possible reasons he or she may not comply with

treatment or seek treatment consistent with the degree of his or her complaints. We may

need to contact the individual regarding the lack of treatment or, at an administrative

proceeding, ask why he or she has not complied with or sought treatment in a manner

consistent with his or her complaints.”). The ALJ committed an error of law by inferring

that Weyland’s symptoms “were relatively mild” without exploring her explanations for

not complying with her prescribed treatment. (Tr. 21.)

       In sum, the ALJ determined that Weyland’s subjective statements concerning the

intensity, persistence, and limiting effects of her symptoms were not consistent with the

record. The ALJ committed an error of law by not complying with the requirements of

SSR 16-3p when he incorrectly stated the symptom evaluation standard, failed to consider

the context of her daily activities, “played doctor” when he determined her treatment was

conservative, and failed to consider Weyland’s alleged reasons for non-compliance with

treatment. The ALJ’s determination that Weyland’s exam findings do not support the

alleged severity of her subjective symptoms is not supported by substantial evidence. On

remand, the ALJ shall reevaluate the intensity, persistence, and limiting effects of

Weyland’s symptoms.



                                      19
       Case 1:19-cv-01531-WED Filed 10/02/20 Page 19 of 26 Document 18
   4.2. Opinion Evidence

       Weyland also challenges the “little weight” the ALJ afforded the opinions of

Michelle Holmes, M.D., Melanie Rohloff, M.D., and Roxanne Radich, APNP. (ECF No. 13

at 22-28.) The ALJ found their opinions “conclusory” and “unsupported and

inconsistent” with the “medical record.” (Tr. 23.)

       “For claims filed before March 2017, a treating physician’s opinion on the nature

and severity of a medical condition is entitled to controlling weight if it is well-supported

by medical findings and consistent with substantial evidence in the record.” Johnson v.

Berryhill, 745 F. App’x 247, 250 (7th Cir. 2018) (unpublished) (citing 20 C.F.R. §

404.1527(c)(2); Brown v. Colvin, 845 F.3d 247, 252 (7th Cir. 2016)). “If an ALJ does not give

a treating physician’s opinion controlling weight, the regulations require the ALJ to

consider the length, nature, and extent of the treatment relationship, frequency of

examination, the physician’s specialty, the types of tests performed, and the consistency

and supportability of the physician’s opinion” to determine how much weight to give the

opinion. Moss v. Astrue, 555 F.3d 556, 561 (7th Cir. 2009) (citing 20 C.F.R. § 404.1527(c)(2)).

       While “[a]n ALJ must offer good reasons for discounting a treating physician’s

opinion,” Campbell v. Astrue, 627 F.3d 299, 306 (7th Cir. 2010) (internal quotations and

citation omitted), courts will uphold “all but the most patently erroneous reasons for

discounting a treating physician’s assessment.” Stepp v. Colvin, 795 F.3d 711, 718 (7th Cir.

2015) (citing Luster v. Astrue, 358 F. App’x 738, 740 (7th Cir. 2010) (unpublished)).



                                      20
       Case 1:19-cv-01531-WED Filed 10/02/20 Page 20 of 26 Document 18
       4.2.1. Dr. Holmes

       The ALJ gave little weight to the state agency opinion of Dr. Holmes stating that

Weyland “could only stand or walk two hours in an eight-hour workday,” explaining he

made this determination

       for the reasons [he] gave only partial weight to Dr. Barnes’s opinion [that
       Weyland’s “statements and medical record… suggested that she required,
       more restrictive exertional and manipulative limitations”] and because her
       additional conclusion that [Weyland] could only stand or walk two hours
       was unsupported and inconsistent with her generally normal
       musculoskeletal and neurological findings.

(Tr. 23.) Weyland argues that the ALJ erred by relying on his own discussion of the exam

findings and by failing to credit the broader scope of the records Dr. Holmes reviewed as

opposed to the narrower scope of the records Dr. Barnes reviewed. (ECF No. 13 at 22-24;

Tr. 23.)

       As discussed above, there is no logical bridge between the medical evidence cited

and the ALJ’s determination that the medical records show the “generally normal

musculoskeletal and neurological findings.” (infra 4.1.2.) The ALJ’s decision to give Dr.

Holmes’ opinion less weight than Dr. Barnes’s opinion relies on that unsupported

assessment of the medical record. Therefore, the ALJ erred in failing to give a sufficient

reason for discounting Dr. Holmes’s opinion.




                                          21
           Case 1:19-cv-01531-WED Filed 10/02/20 Page 21 of 26 Document 18
      4.2.2. Dr. Rohloff

      Dr. Rohloff stated that Weyland

      has chronic medical conditions that make it unsafe for her to work in her
      current employment. She specifically has uncontrolled type I diabetes
      mellitus with a history of multiple hospitalizations for diabetic ketoacidosis
      and recurrent hypoglycemia despite insulin pump treatment, decreased
      sensation of extremities due to diabetic neuropathy, and fibromyalgia.

(Tr. 440.) She opined that Weyland “‘should be considered a candidate for disability’ due

to her ‘chronic medical conditions that make it unsafe for her to work in her current

employment.’” (Tr. 440.) The ALJ give “little weight” to Dr. Rohloff’s opinion because it

“failed to address [Weyland’s] function-by-function capacity,” and was a “conclusory”

“finding reserved to the commissioner[.]” (Tr. 23.)

      Weyland argues that the ALJ must consider “the length, nature, and extent of the

treatment relationship, frequency of examination, the physician's specialty, the types of

tests performed, and the consistency and supportability of the physician's opinion.” Moss,

555 F.3d at 561. (ECF No. 13 at 22-24.) The Commissioner argues that Dr. Rohloff’s

statement was not a medical source opinion because “it was a conclusory statement on

[Weyland’s] ability to work[…] it thus does not get controlling weight or the special

significance afforded to medical opinions[.]” (ECF No. 16 at 17.) Weyland replies that the

Commissioner violates the Chenery doctrine because the ALJ considered Dr. Rohloff’s

opinion a treating source opinion. (ECF No. 17 at 12.)




                                      22
       Case 1:19-cv-01531-WED Filed 10/02/20 Page 22 of 26 Document 18
       The ALJ considered Dr. Rohloff’s opinion a treating source opinion. (Tr. 23) (“I

considered treating source opinions as well. [Weyland’s] primary care provider, Melanie

J. Rohloff, M.D., prepared an opinion in August 2016.”) For the Commissioner to now

attempt to defend the ALJ's decision by pointing to reasons not offered by the ALJ offends

the Chenery rule. Parker v. Astrue, 597 F.3d 920, 922 (7th Cir. 2010) (citing SEC v. Chenery

Corp., 318 U.S. 80, 87-88, 63 S. Ct. 454, 87 L. Ed. 626 (1943)).

       As discussed above, the ALJ’s opinion that the medical record reflects “generally

normal musculoskeletal and neurological findings” is unsupported. Dr. Rohloff’s

opinion is not inconsistent with the record on that basis.

       The ALJ also discounted Dr. Rohloff’s opinion because it was conclusory. (Tr. 23.)

The ALJ noted that Dr. Rohloff’s opinion contained scant support for the conclusion. (Tr.

23); 20 C.F.R. 404.1527(c)(3). The court finds that the ALJ has sufficiently explained his

reasoning for discounting Dr. Rohloff’s opinion—the opinion “failed to address

[Weyland’s] retained function-by-function abilities, which greatly limited its probative

value.” (Tr. 23.) The ALJ gave an example of why it found Dr. Rohloff’s opinion

conclusory, not leaving Weyland to wonder to what the ALJ was referring. The ALJ’s

failure to consider support for Dr. Rohloff’s opinion outside the records was not “patently

erroneous.”




                                      23
       Case 1:19-cv-01531-WED Filed 10/02/20 Page 23 of 26 Document 18
       4.2.3. Nurse Practitioner Radich

       The ALJ also gave little weight to Nurse Practioner Radich’s opinions “because

they were inconsistent her [sic] own generally normal musculoskeletal and neurological

findings from examining [Weyland] and the generally normal findings throughout the

longitudinal medical record.” (Tr. 23.)

       Weyland argues that the ALJ erred by discounting Radich’s opinion because it

conflicted with his own view of the medical record. (ECF No. 17 at 12-14.) The

Commissioner argues that Radich is a “non-acceptable medical source” or “other source.”

(ECF No. 15 at 19.) Weyland replies that the Commissioner’s argument violates Chenery

by offering different reasoning than that supplied by the ALJ. (ECF No. 17 at 12-13.)

       It is not clear what the ALJ refers to when he says Radich’s opinion is “inconsistent

her [sic] own generally normal musculoskeletal and neurological findings from

examining [Weyland].” The ALJ likely refers to the bare foot exams. (e.g., Tr. 712) (“On

bare foot exam, patient was able to detect a 10-gram monofilament 6 out of 6 times

bilaterally. Patient does have hair of the dorsum on her feet, skin is intact, pulses are 2+.

There is no ankle edema. Vibratory sense with a 128 Hz tuning fork on the hallux of the

great toe is 16 seconds.”) But neither the court nor the ALJ have the medical expertise to

conclude the technical exam findings were normal based on the data provided. The ALJ

erred in failing to give sufficient reasons for discounting Radich’s opinion.




                                      24
       Case 1:19-cv-01531-WED Filed 10/02/20 Page 24 of 26 Document 18
   4.3. RFC Assessment

       “As a general rule, both the hypothetical posed to the VE and the ALJ’s RFC

assessment must incorporate all of the claimant’s limitations supported by the medical

record.” Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014). “The reason for [this] rule is to

ensure that the [VE] does not refer to jobs the [claimant] cannot work because the [VE]

did not know the full range of the [claimant’s] limitations.” Steele v. Barnhart, 290 F.3d

936, 942 (7th Cir. 2002).

       Weyland argues that the ALJ erred by not including in his RFC assessment or in

the hypotheticals to the VE a limitation on standing or walking. (ECF No. 13 at 30; ECF

No. 15 at 14-15.) She argues that Michelle Holmes, M.D., opined that Weyland had a

limitation to two hours of standing or walking in an eight-hour day. (ECF No. 15 at 14-

15.) In response, the Commissioner argues that the ALJ reasonably gave more weight to

Dr. Barnes’s opinion that Weyland could walk for up to six hours per workday. (ECF No.

15 at 21.) The ALJ weighed Dr. Barnes’s opinion more heavily than Dr. Holmes’s opinion

because the standing and walking restriction was “unsupported and inconsistent with

her generally normal musculoskeletal and neurological findings.” (Tr. 23.)

       As discussed above, the ALJ impermissibly relied on his own reading of the

medical evidence to reach that conclusion. The ALJ cannot rely on that unsupported

conclusion to weigh the medical opinions for the RFC. The ALJ erred by relying on an

incorrect premise to weigh the medical opinions in assessing the RFC.



                                      25
       Case 1:19-cv-01531-WED Filed 10/02/20 Page 25 of 26 Document 18
5. Conclusion

      IT IS THEREFORE ORDERED that the Commissioner’s decision is reversed, and

pursuant to 42 U.S.C. § 405(g), sentence four, this matter is remanded for further rulings

consistent with this decision. The Clerk shall enter judgment accordingly.

      Dated at Milwaukee, Wisconsin this 2nd day of October, 2020.



                                                _________________________
                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge




                                      26
       Case 1:19-cv-01531-WED Filed 10/02/20 Page 26 of 26 Document 18
